UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6032


KEONAKAMERAH POSTELL, a/k/a Keo Postell, a/k/a Keonakramer
Natavious Postell,

                Petitioner - Appellant,

          v.

MCKITHER BODISON, Warden of Lieber Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:09-cv-03232-HFF)


Submitted:   August 4, 2011                 Decided:   August 11, 2011


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keonakamerah Postell, Appellant Pro Se.   Donald John Zelenka,
Deputy   Assistant  Attorney  General,  Alphonso  Simon,  Jr.,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Keonakamerah        Postell          seeks    to    appeal       the    district

court’s    order     accepting      the      recommendation            of    the     magistrate

judge     and    denying       relief     on       his     28    U.S.C.      § 2254       (2006)

petition.       The order is not appealable unless a circuit justice

or    judge     issues    a    certificate         of    appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial      showing           of    the    denial      of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.     Cockrell,         537    U.S.       322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Postell has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3